DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lester et al (PGPub 2006/0019572). 
Regarding Claim 1, Lester teaches a method of forming a nonwoven fabric (Abstract), comprising:
providing a first layer (Fig. 2- bottom layer 16) comprising continuous or discontinuous oriented monocomponent ([0032]- bottom layer 16, a non-woven strength layer, comprises a first fiber blend 24. Bottom layer 16 provides strength and a foundation to which the top layer 18 is bonded. First fiber blend 24 includes a first monocomponent fiber 26 and a first bicomponent fiber 28) thermoplastic fibers ([0034]- The first monocomponent fiber 26 of the bottom layer may be a thermoplastic polymer);
providing a second layer (Fig. 2- top layer 18);
conveying the first and second layers through a nip comprising a first and a second roller wherein the first roller is a patterned roller ([0056]- nonwoven 12 is passed between a heated embossed roll and a smooth roll), wherein the nip pattern creates bonded regions while leaving unbonded regions so as to bond the first and second layers into a nonwoven fabric ([0056]- bonded area 20 are formed by passing the nonwoven through the heated embossed roll and a smooth roll under pressure),
further wherein the nip introduces latent heat into the nonwoven fabric ([0056]- the embossing roll is heated); and
allowing the latent heat to cool while the first layer is held at a tension of less than 4 N/linear centimeter such that free loops are formed in the unbonded areas of the first layer ([0053]-[0059]- discussing island bonding to form the loops)
wherein the second layer further comprises a meltblown layer ([0055]- discussing airlaying fibers) laminated to the continuous or discontinuous oriented monocomponent thermoplastic fibers ([0039]- discussing the second fiber).
Lester further teaches the non-bonded area may cover any portion of the nonwoven [0058] but this is a result-effective variable modifying the region available for hook engagement [0058].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the total area of the unbonded areas through routine experimentation in order to perfect the result-effective variable of region availability for hook engagement, consult MPEP 2144.05 II, thus meeting the instant limitation of the unbonded regions comprise between about 20% and 40% of the total area of the nonwoven fabric.

Regarding Claim 2, the continuous or discontinuous oriented monocomponent thermoplastic fibers within the first layer are spunbond ([0044]- the bottom layer is spunbond) polypropylene ([0034]- listing polypropylene as an acceptable polymer).
The applicant’s recitation of polypropylene formed at a spinning speed of lower than 2400 m/min is recited as product-by-process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).

Regarding Claim 3, Lester further teaches the first and second layer comprise webs of indefinite length having a longitudinal direction and a cross direction perpendicular to the longitudinal direction, and wherein no bonded regions extend without interruption by unbonded regions in any line oriented in the cross direction (Figs. 5a-d showing bonding patterns).

Regarding Claim 6, Lester further teaches the meltblown layer is disposed between two spunbonded ([0047]- discussing the spunbonded layers) layers ([0047]- the layers may be core in sheath or side-by-side).

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
Applicant argues that nothing in Lester discloses a separate layer and the disclosure cited refers to a second fiber in the top layer, and not a separate layer.
Examiner respectfully disagrees with this assertion noting that there are two layers taught by Lester (Fig. 2- bottom layer 16 and top layer 18) and further teaches the second layer further comprises a meltblown layer ([0055]- discussing airlaying fibers) laminated to the continuous or discontinuous oriented monocomponent thermoplastic fibers ([0039]- discussing the second fiber).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        10/3/22/JACOB T MINSKEY/Primary Examiner, Art Unit 1748